DETAILED ACTION
Response to Amendment
The following is in reply to the applicants’ submission (e.g. amendment, remarks, etc.) filed on June 30, 2022.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Election/Restrictions
Claim 8 continues to remain as being withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 28, 2022.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan (JP 2018-063990) on March 29, 2018.  Applicants’ certified copy of the foreign priority application has been received on July 5, 2022.

Specification
The objections to the specification in the previous office action have been withdrawn in light of the amendments to the specification.


Claim Rejections - 35 USC § 112
Claims 5 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Claim 5, it unclear from the disclosure what is meant by the phrases of “within + 25% of a first average width of the plurality of first widths” ( lines 3-4) and “within + 25% of a second average width of the plurality of second widths” (lines 5-6).  For example, Figure 5 of the applicants’ specification shows a first width of a first bonded portion (15a). All of these first widths taken across carrier tape appear to be uniform.  By summing all of these first widths and taking the average, this would be uniform with [or equal to] each of these first widths.  The applicants’ states in part of the specification (e.g. ¶ [0100]):
In addition, the width of the first bonded portion 15a and the second bonded portion 16a is preferably set to be within ±25% of an average width of each.

This statement raises even more confusion because the comparison of widths appears to be done between the first and second bonded portions and not the first bonded portion itself.  In other words, these phrases in the claims imply that there is a variation in widths between each of the first bonded portions or second bonded portions, yet, the specification seems to contradict this.
The problems in Claim 5 also occur in Claim 6.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 through 3, 7, 10 through 12, 14, 16 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Publication 2009/0032430 to Wihren (hereinafter “Wihren”).
NOTE:  Limitations emphasized below (in italics) are shown in Wihren’s annotated Figure 1.
Claims 1 and 11:  Wihren discloses an electronic part package body comprising:
a carrier tape (10) having a plurality of electronic part housing portions (16) arranged in a longitudinal direction (in Fig. 1); and
a cover tape (32, in Fig. 4) covering the plurality of electronic part housing portions by being laminated [bonded] to the carrier tape (e.g. ¶ [0020]); wherein
the carrier tape includes:
a plurality of feed holes (e.g. 26, in Fig. 1);
a first bonded portion [e.g. top surface of 34] and a second bonded portion [e.g. top surface of another 34] that are arranged on outsides of both end portions of the plurality of electronic part housing portions (16), 
the both end portions are in a width direction of the carrier tape, and 
the first bonded portion and the second bonded portion are arranged in the longitudinal direction of the carrier tape,
the first bonded portion is separated from the second bonded portion in the width direction of the carrier tape;
the first bonded portion is between the plurality of feed holes (e.g. 26) and the plurality of electronic part housing portions in the width direction of the carrier tape;
the first bonded portion and the second bonded portion including a plurality of reentrant parts (left 24 and right 24, in Figs. 1, 2) in the longitudinal direction of the carrier tape,
each of the plurality of reentrant parts is continuous from an outside [edge] of an electronic part housing portion (16) of the plurality of electronic housing portions to a region (e.g. of 22) between the plurality of electronic part housing portions.

    PNG
    media_image1.png
    533
    768
    media_image1.png
    Greyscale

Claims 2 and 12:  Wihren discloses the electronic part package body according to claim 1 and 11, wherein the first bonded portion and the second bonded portion are separated from each other at the reentrant part (Fig. 1).
Claims 3 and 14:  Wihren discloses that electronic part package body according to claim 1 and 11, wherein the reentrant part includes at least one bent part [e.g. from top surface of 22 to inner wall surface of 24, see Fig. 2].
Claims 7 and 16:  Wihren discloses the electronic part package body according to claim 1, wherein electronic parts (48) are housed in the electronic part housing portions (16, Fig. 4).

Claim Rejections - 35 USC § 103
Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wihren in view of U.S. Patent 5,115,911 to Schulte et al (hereinafter “Schulte”).
Wihren discloses the claimed package body as relied upon above in Claims 1 and 11. The Wihren package body does not teach that the reentrant part includes at least one curved part.
Schulte discloses an art-recognized equivalent electronic part packaged body (Fig. 1) that includes a cover tape (14) and a carrier tape (12).  The carrier tape includes a reentrant part (30) and electronic part housing portions (16).  The reentrant part includes a curved part at each end as each of the electronic part housing portions is curved, or circular in shape, against the reentrant part. Such an arrangement allows electronic parts to be stored in the carrier tape to maintain a particular orientation of the electronic part (e.g. col. 4, lines 21-29).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed at least one end of the reentrant part of Wihren with a curved part by forming at least one of the electronic part housing portions to be circular in shape, as taught by Schulte, to allow the electronic parts to be stored in the carrier tape at particular orientations.
Claims 5, 6, 9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Wihren.
Claims 5 and 6:  As best understood, Wihren discloses the electronic part package body according to claim 1, further including  
each of a plurality of first widths of the first bonded portion [in the width direction] and a first average width of the plurality of first widths; and 
each of a plurality of second widths of the second bonded portion [in the width direction] and a second average width of the plurality of second widths.
The parameters of the each of the first widths and each of the second widths being within +25%, or +15%, of the first average of the first widths and the second average of the second widths, respectively, are each considered to be effective variables that can achieve a desired result through routine experimentation.  In re Aller, 220, F.2d 454, 105 USPQ 233, 235 (CCPA 1955).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention where Wihren can be modified to include such parameters to provide an obvious improvement of the electronic part package body through routine experimentation.
Alternatively, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that these parameters can be met to the extent that the each of the first widths and each of the second widths are uniform, to the same extent that the applicants’ appear to be uniform.
Claims 9 and 13:  Figures 1 and 4 of Wihren have been annotated below.
Wihren further discloses that each of the first bonded portion and each of the second bonded portion includes two reentrant parts (e.g. 24).
Moreover, it is clear that Wihren discloses a separation distance (S) between a reentrant part of the plurality of reentrant parts of the first bonded portion and a reentrant part of the plurality of reentrant parts of the second bonded portion in the width direction of the carrier tape is less than of a  length (L) of an electronic part housed in the electronic part housing portion.

    PNG
    media_image2.png
    390
    672
    media_image2.png
    Greyscale

     
    PNG
    media_image3.png
    440
    576
    media_image3.png
    Greyscale


The degree to which the separation distance (S) must be less than the length (L) is an amount or range that is considered to be an effective variable within the level of ordinary skill in the art of designing electronic part package bodies.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided such a range of “less than ¾”, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Response to Arguments
Applicants’ arguments filed as part of the submission have been fully considered, but have not been deemed to be found as persuasive.
The applicants believe that the limitations of “the first bonded portion is separated from…the plurality of electronic part housing portions” (lines 13-21 of Claim 1) is not met by Wihren [pages 10 to 12 of submission].  The examiner disagrees.  As illustrated in Wihren’s annotated Figure 1, what was read as the “first bonded portion” and the “second bonded portion” is not limited to just the cross-beam portions (22), but can be read as portions of the top surface (14, in Fig. 1 or 34 in Fig. 4) of the carrier tape that are bonded to the cover tape (32, e.g. ¶¶ [0020], [0021]).  It is clear in Wihren that the width of the cover tape (32) is greater than the width of the electronic part housing portion (36, in Fig. 4) of the carrier tape, thus, allowing the cover tape to be adhered to these labeled first and second bonded portions.  For this reason and those stated in the above rejection, Wihren meets all of the limitations of Claim 1.
Applicants’ remaining arguments to dependent Claims 2 through 7 stand or fall together with Claim 1.

Conclusion
Applicants’ amendment filed as part of the submission has necessitated the new grounds of rejections presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to A. DEXTER TUGBANG whose telephone number is (571)272-4570. The examiner can normally be reached Mon - Fri 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA HAN can be reached on (571) 272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A. DEXTER TUGBANG/           Primary Examiner
Art Unit 2896